EXHIBIT 10.58
KB HOME
2010 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
This Stock Option Agreement (“Agreement”) is made on [DATE] (“Award Date”) by
and between KB Home, a Delaware corporation (“Company”), and [NAME] (“Holder”).
Capitalized terms used in this Agreement and not defined herein have the
respective meanings given to them in the KB Home 2010 Equity Incentive Plan
(“Plan”).
AGREEMENT
1. Subject to the terms of the Plan and this Agreement, the Company hereby
grants to Holder an option (“Option”) to purchase from the Company an aggregate
of [SHARE #] shares of Common Stock, $1.00 par value per share, of the Company,
at the purchase price of $XX.XX per share, the Option to be exercisable as
hereinafter provided. A copy of the Plan is attached hereto and/or is available
upon request, and is made a part hereof.
2. The Option shall vest and be exercisable in accordance with the dates and
terms specified in the following vesting schedule so long as Holder does not
experience a Termination of Service prior to the applicable vesting dates set
forth below:

          On       Shares Subject to Purchase
[DATE]
      33 1/3% of Grant
[DATE]
  an additional   33 1/3% of Grant
[DATE]
  an additional   33 1/3% of Grant

3. Without limiting the generality of Section 1 above, it is understood and
agreed that the Option is subject to the following additional terms and
conditions and to the terms and conditions of the Plan:
(a) 100% of the Option will vest and become immediately exercisable upon
Holder’s Retirement. “Retirement” means severance from employment with the
Company and its Affiliates for any reason other than a leave of absence,
termination for cause, death or disability, at such time as the sum of Holder’s
age and years of service with the Company and its Affiliates equals at least 65
or more, provided that Holder is then at least 55 years of age. The Company
shall have the sole right to determine whether Holder’s severance from
employment constitutes a Retirement.
(b) The Committee, in its discretion, may accelerate the vesting of the balance,
or some lesser portion of the balance, of the unvested Option at any time,
subject to the limitations on acceleration of vesting set forth in the Plan. If
and to the extent so accelerated, the applicable balance of the Option shall
vest as of the date or upon the occurrence of the condition specified by the
Committee.

 

 



--------------------------------------------------------------------------------



 



(c) The Option, to the extent vested, shall in any event cease to be exercisable
and shall expire and terminate to the extent not exercised on the earlier of
(1) the close of business on [DATE]; (2) 90 calendar days after Holder’s
Termination of Service for any reason other than for cause (as determined by the
Company) or Retirement; (3) the date specified in subsection (c)(1) of this
Section 3 in the event of the Holder’s Retirement, or (4) five calendar days
after the date of Holder’s Termination of Service if for cause (as determined by
the Company). Notwithstanding the foregoing, in the event of the death of Holder
(i) while employed by the Company or its Affiliates or (ii) following a
Termination of Service for any reason other than for cause or Retirement but
prior to the scheduled termination of the Option, then the Option (to the extent
vested at the time of Holder’s death) will terminate on the earlier of (x) one
year from the date of death or (y) the date specified in subsection(c)(1) of
this Section 3.
(d) The Option may not be sold, pledged, assigned or transferred in any manner
other than as permitted by the Plan.
(e) Holder shall have none of the rights of a stockholder of the Company with
respect to shares of Common Stock subject to the Option until Holder becomes the
record owner of such shares following exercise of the Option in accordance with
the terms of this Agreement.
4. Any exercise of the vested Option shall be made by giving the Company written
or electronic notice of exercise specifying the number of shares to be
purchased. The notice of exercise shall be accompanied by any additional
documents required under the Plan and by full payment of the purchase price and
any applicable withholding taxes. Payment may be made by (a) cash or check, (b)
shares of Common Stock owned by Holder (which are not the subject of any pledge
or other security interest) having a Fair Market Value (as defined in the Plan)
on the date of delivery equal to the aggregate payment required, or (c) delivery
of a written or electronic notice that Holder has placed a market sell order
with a broker with respect to shares then issuable upon exercise of the Option,
and that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the aggregate payment
required (so long as payment of such net proceeds is then made to the Company
upon settlement of such sale); provided that Holder may elect to have the
Company withhold shares otherwise issuable upon exercise of the Option in
satisfaction of any applicable tax withholding obligation.
5. Neither the execution and delivery hereof nor the granting of the Option
shall confer upon Holder any right to be employed or engaged in any capacity by
the Company or any Affiliate, or to continue in such employment or engagement,
or shall interfere with or restrict in any way the rights of the Company and any
Affiliate, which rights are hereby expressly reserved, to discharge the Holder
at any time.
6. The Option is subject to all of the terms and conditions of the Plan,
including without limitation, any terms, rules, or determinations made by the
Committee pursuant to its authority under the Plan and Plan provisions on
adjustment of awards, non-transferability, satisfaction of tax requirements and
compliance with other laws.

 

 



--------------------------------------------------------------------------------



 



7. The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by Holder or
other subsequent transfers by Holder of any shares of Common Stock issued to
Holder as a result of the exercise of this Option, including without limitation
(a) restrictions under an insider trading or other Company policy,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by Holder and others following a public offering of the Company’s stock,
(c) stock ownership or holding requirements and (d) restrictions as to the use
of a specified brokerage firm for such resales or other transfers.
8. Any notice given hereunder to the Company shall be addressed to the Company
at its corporate headquarters, attention Senior Vice President, Human Resources,
and any notice given hereunder to Holder shall be addressed to Holder at
Holder’s address as shown on the records of the Company.
9. Holder agrees to be bound by the terms and conditions of this Agreement and
of the Plan and that in the event of any conflict in terms between this
Agreement and the terms of the Plan, the terms of the Plan shall prevail.
10. This Agreement will be construed, administered and enforced in accordance
with the laws of the State of California. This Agreement and the grant of the
Option evidenced hereby shall be subject to rescission by the Company if an
executed original of this Agreement is not received by the Company within four
weeks of the Award Date.
11. The Option is intended to be exempt from the requirements of Section 409A of
the Code, and this Agreement shall be interpreted in a manner consistent with
such intent. Notwithstanding anything to the contrary in the Plan or in this
Agreement, Holder agrees that Holder shall be solely responsible for the
satisfaction of all taxes, interest and penalties that may be imposed on Holder
or for Holder’s account in connection with the Option (including without
limitation any taxes, interest and penalties under Section 409A), and neither
the Company nor its Affiliates shall have any obligation to reimburse, indemnify
or otherwise hold Holder harmless from any or all of such taxes, interest or
penalties.
IN WITNESS WHEREOF, the Company, by its duly authorized officer, and Holder have
executed this Agreement as of the day and year first above written.

            KB HOME
      By:   [NAME]         [TITLE]                HOLDER:
      By:           [RECIPIENT]           

                  Date:                      

 

 